—In an action to recover damages *426for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated January 26, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
In opposition to the defendants’ prima facie case of entitlement to summary judgment as a matter of law, the plaintiff came forward with sufficient admissible evidence to create an issue of fact as to whether he sustained a serious injury within the meaning of Insurance Law § 5102 (d) (see, Pietrocola v Battibulli, 238 AD2d 864). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.